DETAILED ACTION
Claims 1 – 16 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder (“unit”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
- a color density estimation unit in claims 1 and 9;
	* Structure of/in processing device as per [0030] with figs. 2 and 7 or equivalent
- a material identification unit in claims 1, 3, 9 and 11;
	* Structure of/in processing device as per [0027-30] or equivalent
- a temperature estimation unit in claims 1, 5, 6, 8, 13 and 14;
* Structure of/in processing device as per [0030] with figs. 2 and 7 or equivalent
- a characteristic analysis unit in claims 4 and 12;
* No structure other than general purpose computer (processing device - 71) is recited which is insufficient to perform the entire function since no algorithm is given for creating of the graph(s) and error range(s) ([0061-62] simply states that the “The characteristic analysis unit 72 analyzes the received sample data and creates the characteristic graph and the error range”). See MPEP 2181 II. B. See 112(a) and 112(b) sections below.
- a communication unit in claims 5 and 9;
	* General purpose computer I/O is a generic computer function – [0066], fig. 1.
- a life prediction unit in claims 6-8 and 14-16;
	* Structure of/in processing device as per [0083] or equivalent
- a management condition calculation unit in claims 7-8 and 15-16;
	* Structure of/in processing device as per [0089] or equivalent
- an output unit in claims 9 and 16.


Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, the term “a characteristic analysis unit” in claims 4 and 12 fails to comply with the written description requirement since the specification does not show possession of the limitation using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. See MPEP 2163 I. This is because disclosing the algorithm for a specialized function is the quid pro quo for the ability to claim an element in purely functional terms. See Halliburton Energy Services v. M-I LLC, 514 F.3d 1244, 1256 n.7 (Fed. Cir. 2008). See also MPEP 2161.01 I. ¶7 (“If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.”).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The term “a characteristic analysis unit” in claims 4 and 12 is indefinite since there is no specific structure or algorithm given to provide structural or equivalent metes and bounds. This is because “Claiming a processor to perform a specialized function without disclosing the internal structure of the processor in the form of an algorithm, results in claims that exhibit the ‘overbreadth inherent in open-ended functional claims’” Halliburton Energy Services v. M-I LLC, 514 F.3d 1244, 1256 n.7 (Fed. Cir. 2008). See MPEP 2173.02.
For purpose of examination any analysis or input of characteristics relating color and temperature  will be construed as meeting this limitation.
However, positive in claim recitation of the metes and bounds applicant intends to limit by is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma (JP2008156098; all reference to English machine translation of record with this action).

Regarding claim 1, Azuma teaches a temperature evaluation system (abstract; [0007]; see figs. 1 and 2; see [0034-70] teaching the system of using color change of an indicator material to determine physical information including temperature) that evaluates temperature of an indicator using a thermosensitive material ([0035] “a detection material” “a member which detects a physical change and expresses a change in color” “for detecting a physical change of an article 1 to be managed is coated on an IC tag 101” where the color change may show “a correspondence relation of” “temperature change”; see also [0037] teaching regarding the thermosensitive material specifically that “a temperature indicating material is applied on the surface as a detecting material”), the system comprising: 
a read-in device (3; [0042]) that acquires image data on the indicator (3; see fig. 1; [0067]); 
a storage device that stores relationships between color densities and temperatures for respective thermosensitive materials (memory/storage of computer 4 “The computer 4 includes a storage unit (e.g., a memory, a hard disk unit, or the like) that stores and manages information” [0036] having 401 which is a correspondence table group with at least a table “T” of “a correspondence table T of color and temperature change” [0036]; see also [0035-39] and [0044-45]); and 

Azuma lacks direct and specific statement that correspondence table is selected for the material on the tag.
However, Azuma does disclose that the system is an article management system ([0035]) which utilizes a tag with multiple color/temperature correspondence tables for “relation between a color and a temperature change in a temperature indicating material in the present embodiment is selected from a correspondence table group 401” ([0040]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the article management system having a transport process of Azuma with plural correspondence tables with selecting the table matching 

Regarding claim 2, Azuma teaches the thermosensitive material changes color density at a certain gradient with an increase in temperature at a predetermined temperature or higher, or changes color density at a certain gradient with a decrease in temperature at a predetermined temperature or lower ([0048-50] teaches that the color data may be a curve; see also [0038-40]; [0021]; and [0031] teaching that the color may change at certain predetermined thresholds).

Regarding claim 3, Azuma teaches the indicator has identification information of the thermosensitive material used in the indicator ([0051]), and wherein the material identification unit acquires the identification information of the thermosensitive material used in the indicator from the image data acquired by the read-in device ([0051-55]).

Regarding claim 4, (as best understood, see 112(b) section above) Azuma teaches the processing device includes a characteristic analysis unit to obtain a relationship between a color density and a temperature for each thermosensitive material ([0051-57] teaches that ID information is on the tag and that the information including ID and physical data; [0044-45] and [0048] teaches that the physical data includes temperature information which is based off the curve/table for the material/tag).

claim 5, Azuma teaches a communication unit (network 5; [0044]) that communicates with an external database (database 601; [0044]), wherein the temperature estimation unit acquires information of temperature and color density of the thermosensitive material used in the indicator via the communication unit ([0045] teaches that “the correspondence table T indicating the correspondence relationship between the color and the temperature change in the temperature indicating material may be mounted on the computer 4 itself or may be stored in an external database”), and estimates the highest temperature reached or the lowest temperature reached ([0039] teaches that at least a highest/lowest temperature is estimated based on the material on the tag being irreversibly changed due to “deviating from the temperature range” [0039]; see [0038-40]; [0021]; and [0031]).

Regarding claim 9, Azuma teaches an article management system that manages quality of an article (1 is an article; abstract; [0012]; see also [0060-70] teaching regarding managing an article or articles via the condition(s)), the system comprising: 
a read-in device (3; [0042]) that acquires image data on an indicator (3; see fig. 1; [0067]) using a thermosensitive material ([0035] “a detection material” “a member which detects a physical change and expresses a change in color” “for detecting a physical change of an article 1 to be managed is coated on an IC tag 101” where the color change may show “a correspondence relation of” “temperature change”; see also [0037] teaching regarding the thermosensitive material specifically that “a temperature indicating material is applied on the surface as a detecting material”; see fig. 1 showing this configuration); 
a storage device that stores relationships between color densities and temperatures for respective thermosensitive materials (memory/storage of computer 4 “The computer 4 includes a 
a processing device (computer 4; see [0035-36]) including a color density estimation unit (at least 6 “the color measurement is performed by the calculator 6” [0067]) that estimates the color density of the thermosensitive material from the image data ([0067-68]), a material identification unit that specifies the thermosensitive material used in the indicator ([0065-68]), and a temperature estimation unit that selects a relationship between a color density and a temperature of the thermosensitive material (via “T”; “a correspondence table T of color and temperature change” [0036]; see figs. 1 and 2) specified by the material identification unit from among the relationships between the color densities and the temperatures for the respective thermosensitive materials ([0067-68]; see figs. 1 and 2), and estimates highest temperature reached or lowest temperature reached from the relationship between the color density and the temperature of the specified thermosensitive material and the color density estimated by the color density estimation unit ([0039] teaches that at least a highest/lowest temperature is estimated based on the material on the tag being irreversibly changed due to “deviating from the temperature range” [0039]; see [0038-40]; [0021]; and [0031]); 
a communication device that transmits and receives information to/from the read-in device and the storage device (at least the I/O of computer 4; see fig. 1 showing this data transmission flow to and from both the read and storage devices); and 
a management terminal (terminal portion of compute 4; see fig. 1)[], 

wherein the management terminal includes a communication unit (network 5; [0044]; see fig. 1) that receives the highest temperature reached or the lowest temperature reached from the processing device (see fig. 1 showing this data flow), and an output unit that outputs information received by the communication unit (see fig. 1 showing this data flow).
Azuma lacks direct and specific teaching that the terminal is disposed in each carriage base of the article.
However, Azuma does disclose that the system is an article management system ([0035]) which utilizes a transport process ([0006]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the article management system having a transport process of Azuma with the placement of the terminal at or near the carriage base holding/of an article.  This is because one of ordinary skill in the art would have expected placement at the base of the article transport device to be one of several straightforward ways of placing the terminal in a useful location for managing the transport process because such localization of the terminal allows a worker/end user to be located where the process is occurring (see at least Azuma at [0059] teaching that a worker may be in charge of the process steps/device and may be using the computer 4). 

claim 10, Azuma teaches the thermosensitive material changes color density at a certain gradient with an increase in temperature at a predetermined temperature or higher, or changes color density at a certain gradient with a decrease in temperature at a predetermined temperature or lower ([0048-50] teaches that the color data may be a curve; see also [0038-40]; [0021]; and [0031] teaching that the color may change at certain predetermined thresholds).

Regarding claim 11, Azuma teaches the indicator has identification information of the thermosensitive material used in the indicator ([0051]), and wherein the material identification unit acquires the identification information of the thermosensitive material used in the indicator from the image data acquired by the read-in device ([0051-55]).

Regarding claim 12, (as best understood, see 112(b) section above) Azuma teaches the processing device includes a characteristic analysis unit that obtains a relationship between a color density and a temperature for each thermosensitive material ([0051-57] teaches that ID information is on the tag and that the information including ID and physical data; [0044-45] and [0048] teaches that the physical data includes temperature information which is based off the curve/table for the material/tag).

Regarding claim 13, Azuma teaches the temperature estimation unit acquires information of temperature and color density of the thermosensitive material used in the indicator from an external network (network 5 to database 601; [0044]; see fig. 1), and estimates the highest temperature reached or the lowest temperature reached ([0039] teaches that at least a highest/lowest temperature is estimated based on the material on the tag being irreversibly .

Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma as applied to claims 1 and 9 above and further in view of Haarer et al. (US 20110084128, hereinafter Haarer).

Regarding claim 6, Azuma teaches the indicator is provided on an article (see at least fig. 1), and wherein the processing device further [] the highest temperature reached or the lowest temperature reached estimated by the temperature estimation unit ([0039] teaches that at least a highest/lowest temperature is estimated based on the material on the tag being irreversibly changed due to “deviating from the temperature range” [0039]; see [0038-40]; [0021]; and [0031]).
Azuma does not directly and specifically state that the device includes a life prediction unit that predicts remaining life of the article from.
However, Haarer teaches “The device comprises a sensing assembly for detecting a response of the TTI to a predetermined stimulus and generating measured data representative thereof, said measured data being indicative of the condition of the TTI, thereby enabling the determination of the remaining shelf life of the TTI and thereby any perishable good to which it is attached and calibrated.” (abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the indicator measuring device of Azuma with the specific knowledge of using the life prediction of Haarer. This is because such 

Regarding claim 7, Azuma teaches the processing device includes a management condition calculation unit that calculates a management condition of the article ([0012]; see also [0060-70] teaching regarding managing an article or articles via the condition(s)).
Azuma does not directly and specifically state that the calculation is based on the remaining life predicted by the life prediction unit.
However, Haarer teaches “The device comprises a sensing assembly for detecting a response of the TTI to a predetermined stimulus and generating measured data representative thereof, said measured data being indicative of the condition of the TTI, thereby enabling the determination of the remaining shelf life of the TTI and thereby any perishable good to which it is attached and calibrated.” (abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the indicator measuring device of Azuma with the specific knowledge of using the life prediction determination/calculation of Haarer. This is because such prediction/calculation allows for a facility to be aware of the status of the product. This is important in order to provide products which are not over useful lifetime to an end user.

Regarding claim 8, Azuma teaches a management terminal (terminal of computer 4; see fig. 1 showing this computer may include a terminal); and a management device, wherein one of the temperature evaluation system and the management device includes: the article having the 
Azuma does not directly and specifically state regarding a life prediction unit that predicts remaining life of the article and the calculation is based on the remaining life predicted by the life prediction unit.
However, Haarer teaches “The device comprises a sensing assembly for detecting a response of the TTI to a predetermined stimulus and generating measured data representative thereof, said measured data being indicative of the condition of the TTI, thereby enabling the determination of the remaining shelf life of the TTI and thereby any perishable good to which it is attached and calibrated.” (abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the indicator measuring device of Azuma with the specific knowledge of using the life prediction determination/calculation of Haarer. This is because such prediction/calculation allows for a facility to be aware of the status of the product. This is important in order to provide products which are not over useful lifetime to an end user.

claim 14, Azuma lacks direct and specific teaching that the processing device further includes a life prediction unit that predicts time and temperature to arrival of the thermosensitive material used in the indicator at a predetermined temperature from the highest temperature reached or the lowest temperature reached estimated by the temperature estimation unit.
However, Haarer teaches “The device comprises a sensing assembly for detecting a response of the TTI to a predetermined stimulus and generating measured data representative thereof, said measured data being indicative of the condition of the TTI, thereby enabling the determination of the remaining shelf life of the TTI and thereby any perishable good to which it is attached and calibrated.” (abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the indicator measuring device of Azuma with the specific knowledge of using the life prediction determination/calculation of Haarer. This is because such prediction/calculation allows for a facility to be aware of the status of the product. This is important in order to provide products which are not over useful lifetime to an end user.

Regarding claim 15, Azuma lacks direct and specific teaching that the processing device includes a management condition calculation unit that calculates a management condition to prevent the thermosensitive material from arriving at the predetermined temperature based on an estimation result of the life prediction unit.
However, Haarer teaches “The device comprises a sensing assembly for detecting a response of the TTI to a predetermined stimulus and generating measured data representative 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the indicator measuring device of Azuma with the specific knowledge of using the life prediction determination/calculation of Haarer. This is because such prediction/calculation allows for a facility to be aware of the status of the product. This is important in order to provide products which are not over useful lifetime to an end user.

Regarding claim 16, Azuma teaches the processing device transmits (see fig. 1 showing such transmission of data and the data flows), to the management terminal (see fig. 1; see also abstract), and a calculation result of the management condition calculation unit received from the processing device (abstract; [0035-40]; see fig. 1 showing such data transfers).
Azuma does not directly and specifically state an estimation result of the life prediction unit or a calculation result of the management condition calculation unit, and wherein the output unit of the management terminal outputs one of an estimation result of the life prediction unit.
However, Haarer teaches “The device comprises a sensing assembly for detecting a response of the TTI to a predetermined stimulus and generating measured data representative thereof, said measured data being indicative of the condition of the TTI, thereby enabling the determination of the remaining shelf life of the TTI and thereby any perishable good to which it is attached and calibrated.” (abstract).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855